     Case: 1:19-cv-01354 Document #: 70 Filed: 10/29/20 Page 1 of 2 PageID #:3616




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

POPSOCKETS LLC,
                                                    Case No. 19-cv-01354
               Plaintiff,
                                                    Judge Matthew F. Kennelly
v.
                                                    Magistrate Judge Maria Valdez
CAR-ELEC2010, et al.,

               Defendants.


                               SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on April 26, 2019 [46], in favor

of Plaintiff PopSockets LLC (“PopSockets” or “Plaintiff”), and against the Defendants Identified

in Schedule A in the amount of two hundred thousand dollars ($200,000) per Defaulting

Defendant, and Plaintiff acknowledges payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendants:

               Defendant Name                                         Line No.
                aLonelyLemon                                             41
                chendianchang                                            65
                   qttcjj_00                                            184
               Revelation 198861                                        185

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
   Case: 1:19-cv-01354 Document #: 70 Filed: 10/29/20 Page 2 of 2 PageID #:3617




Dated this 29th day of October 2020.   Respectfully submitted,


                                       /s/ Allyson M. Martin
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Allyson M. Martin
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080 / 312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       amartin@gbc.law

                                       Counsel for Plaintiff PopSockets LLC




                                          2
